Exhibit 10aaa-1


AMENDED AND RESTATED
REVOLVING CREDIT NOTE B




 

$25,000,000.00 
November 10, 2007

                                                                                                          

FOR VALUE RECEIVED, the undersigned Rogers Corporation, a Massachusetts
corporation, Rogers Technologies (Barbados) SRL, a corporation organized and
existing under the laws of Barbados, Rogers (China) Investment Co., Ltd., a
corporation organized and existing under the laws of the People's Republic of
China, Rogers N.V., a corporation organized and existing under the laws of
Belgium, and Rogers Technologies (Suzhou) Co. Ltd., a corporation organized and
existing under the laws of the People's Republic of China (individually, a
"Borrower" and collectively, the "Borrowers") hereby jointly and severally
promise to pay to the order of Citizens Bank of Connecticut (the "Bank"), a
Connecticut stock savings bank, at the Bank's Head Office at 90 State House
Square, 10th Floor, Hartford, Connecticut 06103:


(a)           prior to or on the Revolving Credit B Maturity Date, the principal
amount of TWENTY-FIVE MILLION DOLLARS ($25,000,000.00) or, if less, the
aggregate unpaid principal amount of Loans advanced by the Bank to the Borrowers
under Revolving Credit Facility B pursuant to the Multicurrency Revolving Credit
Agreement dated as of November 13, 2006 (as amended, modified, supplemented or
restated and in effect from time to time, the "Credit Agreement"), among the
Borrowers and the Bank; and
 
(b)           interest on the principal balance hereof from time to time
outstanding, from the Closing Date under the Credit Agreement through and
including the repayment in full hereof and termination of all commitments under
the Credit Agreement, at the times and at the rates set forth in the Credit
Agreement.


This Revolving Credit Note B (the "Note") evidences borrowings under and has
been issued by the Borrowers in accordance with the terms of the Credit
Agreement.  The Bank and any holder hereof is entitled to the benefits of the
Credit Agreement and the other Loan Documents, and may enforce the agreements of
the Borrowers contained therein, and any holder hereof may exercise the
respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof.  All capitalized
terms used in this Note and not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.


The Borrower irrevocably authorizes the Bank to make or cause to be made, at or
about the time of the Drawdown Date of any Loan or at the time of receipt of any
payment of principal of this Note, an appropriate notation on the grid attached
to this Note, or the continuation of such grid, or any other similar record,
including computer records, reflecting the making of such Loan or (as the case
may be) the receipt of such payment.  The outstanding amount of the Loans set
forth on the grid attached to this Note, or the continuation of such grid, or
any other similar record, including computer records, maintained by the Bank
with respect to any Loans shall be prima facie evidence of the principal amount
thereof owing and unpaid to the Bank, but the failure to record, or any error in
so recording, any such amount on any such grid, continuation or other record
shall not limit or otherwise affect the obligation of the Borrowers hereunder or
under the Credit Agreement to make payments of principal of and interest on this
Note when due.
 
1
 

--------------------------------------------------------------------------------

 
 


The Borrowers have the right in certain circumstances and the obligation in
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.


If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.


No delay or omission on the part of the Bank or any holder hereof in exercising
any right hereunder shall operate as a waiver of such right or of any other
rights of the Bank or such holder, nor shall any delay, omission or waiver on
any one occasion be deemed a bar or waiver of the same or any other right on any
further occasion.


Each Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.


THIS NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW).  EACH BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY
BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS OR ANY FEDERAL
COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH BORROWER
BY MAIL AT THE ADDRESS SPECIFIED IN §19 OF THE CREDIT AGREEMENT.  EACH BORROWER
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.
 
2
 

--------------------------------------------------------------------------------

 
 


This Note amends, restates, and supersedes in its entirety that certain
Revolving Credit Note B dated as of November 13, 2006 in the original principal
amount of $25,000,000 from the Borrowers to Citizens Bank of Connecticut, as
predecessor in interest to Lender (as amended and in effect from time to time,
the "2006 Note"). This Note is in substitution for and not in repayment of the
2006 Note. Nothing contained herein shall constitute a novation of the 2006
Note. Any principal, interest, fees, costs and other sums owing under the 2006
Note on this date shall be deemed due and owing under this Note.


This Note shall be deemed to take effect as a sealed instrument under the laws
of The Commonwealth of Massachusetts.


[Signatures on next page]
 
3
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Revolving Credit Note to be
signed in their corporate names by their duly authorized officers as of the day
and year first above written.
 
 

  ROGERS CORPORATION             By:  /s/ Robert D. Wachob       Robert D.
Wachob      
President and Chief Executive Officer
            By:  /s/ Dennis M. Loughran       Dennis M. Loughran       Vice
President-Finance and Chief Financial Officer            
ROGERS TECHNOLOGIES (BARBADOS) SRL
            By:  /s/ Robert D. Wachob       Robert D. Wachob       President    
        By:  /s/ Dennis M. Loughran       Dennis M. Loughran       Manager      
      ROGERS (CHINA) INVESTMENT CO., LTD.             By:  /s/ Robert D. Wachob
      Robert D. Wachob       Chairman             By:  /s/ Paul B. Middleton    
  Paul B. Middleton        Director   

 
 
4
 

--------------------------------------------------------------------------------

 
 

 

 
ROGERS N.V.
            By:  /s/ Robert D. Wachob       Robert D. Wachob       Director    
        By:  /s/ Robert M. Soffer       Robert M. Soffer      
Director
           
ROGERS TECHNOLOGIES (SUZHOU) CO. LTD.
            By:  /s/ Robert D. Wachob       Robert D. Wachob        Chairman   
          By:  /s/ Dennis M. Loughran       Dennis M. Loughran        Director 
 


 
5
 

--------------------------------------------------------------------------------

 
 


 
 
Date
 
Amount
of Loan
Amount of
Principal Paid
or Prepaid
Balance of
Principal
Unpaid
 
Notation
Made By:
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
         

 
 
6
 

--------------------------------------------------------------------------------

 
 
AMENDMENT NO. 1


TO MULTICURRENCY REVOLVING CREDIT AGREEMENT


AMENDMENT NO. 1 TO MULTICURRENCY REVOLVING CREDIT AGREEMENT (this “Amendment
Agreement”) dated as of November 10, 2007, by and among Rogers Corporation, a
Massachusetts corporation having its principal place of business at One
Technology Drive, Rogers, Connecticut 06263 ("Rogers US"), Rogers Technologies
(Barbados) SRL, a corporation organized and existing under the laws of Barbados
having its principal place of business at Fidelity House, Wildey Business Park,
St. Michael, Barbados ("Rogers Barbados"), Rogers (China) Investment Co., Ltd.,
a corporation organized and existing under the laws of the People's Republic of
China having its principal place of business at 338 Shenshu Road, Suzhou
Industrial Park, Suzhou, People's Republic of China 215122 ("Rogers China"),
Rogers N.V., a corporation organized and existing under the laws of Belgium
having its principal office at Afrikalaan 188, B-9000, Gent, Belgium ("Rogers
Belgium"), Rogers Technologies (Suzhou) Co. Ltd., a corporation organized and
existing under the laws of the People's Republic of China having its principal
place of business at 399 Suhong Zhong Road, Suzhou Industrial Park, Suzhou,
People's Republic of China 215122 ("Rogers Suzhou"; Rogers US, Rogers Barbados,
Rogers China, Rogers Belgium, and Rogers Suzhou are hereinafter referred to
individually as a "Borrower" and collectively as the "Borrowers"), and RBS
Citizens, National Association (the “Bank”), a national banking association with
offices at 90 State House Square, 10th Floor, Hartford, Connecticut 06103,
successor in interest to Citizens Bank of Connecticut, amending a certain
Multicurrency Revolving Credit Agreement dated as of November 13, 2006 (as
amended from time to time, the “Credit Agreement”).


WITNESSETH


WHEREAS, pursuant to the terms of the Credit Agreement, the Lender has made
loans and various other financial accommodations to the Borrowers; and


WHEREAS, the Borrowers have requested that the Lender amend certain terms of the
Credit Agreement in certain respects; and


WHEREAS, the Lender is willing to amend certain terms of the Credit Agreement in
accordance with the terms hereof.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


§1.           Definitions. Capitalized terms used herein without definition that
are defined in the Credit Agreement shall have the same meanings herein as
therein.


§2.           Ratification of Existing Agreements. All of the Borrowers’
obligations and liabilities to the Lender as evidenced by or otherwise arising
under the Credit Agreement, the Notes and the other Loan Documents, except as
otherwise expressly modified in this Amendment Agreement upon the terms set
forth herein, are, by each Borrower’s execution of this Amendment Agreement,
ratified and confirmed in all respects. In addition, by each Borrower’s
execution of this Amendment Agreement, each Borrower represents and warrants
that no counterclaim, right of set-off, right of recoupment, or defense of any
kind exists or is outstanding with respect to such obligations and liabilities.
Each of the Borrowers acknowledges and agrees that this Amendment Agreement
shall be included in the definition of Loan Documents under the Credit
Agreement.
 
7
 

--------------------------------------------------------------------------------

 


§3.           Representations and Warranties. Each of the Borrowers hereby
represents and warrants to the Lender as follows:


(a)           All of the representations and warranties made by the Borrowers in
the Credit Agreement, the Notes and the other Loan Documents are true and
correct on the date hereof as if made on and as of the date hereof, except to
the extent that any of such representations and warranties relate by their terms
to a prior date and for matters previously disclosed to the Lender in writing.


(b)           No Event of Default under and as defined in the Credit Agreement
or any of the Loan Documents has occurred and is continuing on the date hereof.


§4.           Conditions Precedent. The effectiveness of the amendments
contemplated hereby shall be subject to the satisfaction on or before the date
hereof of each of the following conditions precedent:


(a)           Representations and Warranties. All of the representations and
warranties made by the Borrowers herein, whether directly or incorporated by
reference, shall be true and correct on the date hereof, except as provided in
§3(a) hereof.


(b)           Performance; No Event of Default. The Borrowers shall have
performed and complied in all material respects with all terms and conditions
herein required to be performed or complied with by them prior to or at the time
hereof, and there shall exist no Event of Default or condition which, with
either or both the giving of notice or the lapse of time, would result in an
Event of Default upon the execution and delivery of this Amendment Agreement.


(c)           Delivery. The Borrowers and Guarantors shall have executed and
delivered this Amendment Agreement, Amended and Restated Revolving Note B, a
Guaranty Confirmation signed by all Guarantors, and all documents, instruments,
agreements reasonably required by the Lender in connection with any of the
foregoing (collectively, the “Documents”).


(d)           Corporate Action. The Lender shall have received a copy of the
resolutions, in form and substance reasonably satisfactory to Lender, of the
Board of Directors (or other governing body) of each Borrower and Guarantor
authorizing the execution, delivery and performance of the Documents.


(e)           Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Amendment Agreement and the Documents shall be
satisfactory in substance and form to the Lender, and the Lender shall have
received all information and such counterpart originals or certified or other
copies of such documents as it may request.


(f)           Good Standing Certificates.  The Lender shall have received a good
standing certificate for each Borrower dated not more than thirty (30) days
prior to the date hereof, issued by the appropriate governmental authority of
each Borrower’s jurisdiction of organization and each of the Foreign
Jurisdictions.
 
8
 

--------------------------------------------------------------------------------

 


(g)           Incumbency Certificates.  The Lender shall have received a
certificate of the Secretary or an Assistant Secretary (or comparable officer)
of each Borrower and each Guarantor, in form and substance reasonably
satisfactory to the Lender, as to the incumbency and signature of each officer
executing any of the Documents, together with evidence of the incumbency of such
Secretary, Assistant Secretary or comparable officer; the Lender acknowledges
that a certificate indicating no changes in incumbency since November 13, 2006
for any entity will be satisfactory to the Lender.


§5.           Amendment to the Credit Agreement.   The definition of "Revolving
Credit B Maturity Date” in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety as follows:


"Revolving Credit B Maturity Date:  November 10, 2008.”


§6.           No Waiver by Lender. Except as otherwise expressly provided for
herein, nothing in this Amendment Agreement shall extend to or affect in any way
the Borrowers’ obligations or the Lender’s rights and remedies arising under the
Credit Agreement or the other Loan Documents, and the Lender shall not be deemed
to have waived any of its remedies with respect to any Event of Default or event
or condition which, with notice or the lapse of time, or both, would become an
Event of Default and which upon the Borrowers’ execution and delivery of this
Amendment Agreement might otherwise exist or which might hereafter occur.


§7.           Expenses. The Borrowers agree to pay to the Lender upon demand (a)
an amount equal to any and all out-of-pocket costs or expenses (including
reasonable legal fees and preparation of this Amendment Agreement and related
matters and (b) from time to time any and all out-of-pocket costs or expenses
(including commercial examiner fees and legal fees and disbursements) hereafter
incurred or sustained by the Lender in connection with the administration of
credit extended by the Lender to the Borrowers or the preservation of or
enforcement of the Lender’s rights under the Credit Agreement, the Notes or the
other Loan Documents or in respect of any of the Borrowers’ other obligations to
the Lender.


§8.           Miscellaneous.


(a)           This Amendment Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts as an instrument
under seal.


(b)           Except as otherwise expressly provided by this Amendment
Agreement, all of the respective terms, conditions and provisions of the Credit
Agreement shall remain the same. It is declared and agreed by each of the
parties hereto that the Credit Agreement, as amended hereby, shall continue in
full force and effect, and that this Amendment Agreement and the Credit
Agreement be read and construed as one instrument, and all references in the
Loan Documents to the Credit Agreement shall hereafter refer to the Credit
Agreement, as amended by this Amendment Agreement.
 
9
 

--------------------------------------------------------------------------------

 


(c)           This Amendment Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto. A facsimile or other electronic transmission of an executed counterpart
shall have the same effect as the original executed counterpart.






[Remainder of Page Intentionally Left Blank]
 
 
10
 

--------------------------------------------------------------------------------

 






IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
executed in its name and behalf by its duly authorized officer as of the date
first written above.
 

  RBS CITIZENS, NATIONAL ASSOCIATION             By:  /s/ Patricia D. Donnelly  
  Name:  Patricia D. Donnelly      Title:  Vice President              ROGERS
CORPORATION             By:  /s/ Robert D. Wachob       Robert D. Wachob       
President and Chief Executive Officer              By:  /s/ Dennis M. Loughran  
    Dennis M. Loughran       
Vice President-Finance and Chief Financial Officer
            ROGERS TECHNOLOGIES (BARBADOS) SRL             By:  /s/ Robert D.
Wachob       Robert D. Wachob        President              By:  /s/ Dennis M.
Loughran       Dennis M. Loughran       
Manager
 

 
 
11
 

--------------------------------------------------------------------------------

 


 

 
ROGERS (CHINA) INVESTMENT CO., LTD.
            By:  /s/ Robert D. Wachob       Robert D. Wachob      
Chairman
            By:  /s/ Paul B. Middleton       Paul B. Middleton      
Director
           
ROGERS N.V.
            By:  /s/ Robert D. Wachob       Robert D. Wachob       Director    
        By:  /s/ Robert M. Soffer       Robert M. Soffer      
Director
           
ROGERS TECHNOLOGIES (SUZHOU) CO. LTD.
            By:  /s/ Robert D. Wachob       Robert D. Wachob      
Chairman
            By: /s/ Dennis M. Loughran       Dennis M. Loughran       
Director 
 

 
12